The contestants appeal from an order of the Probate Court denying a motion to frame jury issues. The issues set forth in the motion were (1) whether the will was executed according to law, (2) whether the decedent was of sound and disposing mind, and (3) whether the execution of the will was procured by fraud or undue influence. The law governing the framing of jury issues in will contests has been enunciated with frequency and needs no repetition in this case. Moreover, “A recital of expected testimony as made on the one side and on the other would add nothing to the jurisprudence of the Commonwealth.” Hannon v. Gorman, 296 Mass. 437, 438. A review of the entire record leads us to conclude that there was no error in the denial of the motion.

Order denying issues affirmed.